MEMORANDUM ***
Austin L. Wilson appeals the district court’s summary judgment affirming the Commissioner of Social Security’s final decision denying Wilson’s application for disability insurance benefits under Title II of the Social Security Act. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s decision, and we review for substantial evidence and legal error the Administrative Law Judge’s (“ALJ”) decision. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir.1999). We affirm.
We conclude that the ALJ’s findings were supported by substantial evidence. See id. at 1098. Wilson is not disabled and can perform substantial gainful work which exists in significant numbers in the national economy. See 20 C.F.R. § 404.1520(f).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.